DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant submitted remarks in response to the latest Office action on 25 January 2022.  Therein, Applicant amended claims 1, 4, 7-10, 13 and 16-19.  No claims were added or cancelled.  The submitted claims have been entered and are considered below.  

Response to Amendments/Arguments
Applicant’s amendments and related arguments under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 103 has been considered but is moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 10, 13, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okumura, et al. (U.S. Patent Publication No. 2016/0139594).  
For claim 1, Okumura teaches a vehicle comprising: at least one processor (see Fig. 1, #102); and a non-transitory computer-readable storage medium storing instructions (see Fig. 1, #114) which when executed by the at least one processor cause the at least one processor to: operate the vehicle in an autonomous mode (see at least abstract); receive a command using a vehicle-to-infrastructure (V2I) communication device of the vehicle (see para. 0038), the command instructing the vehicle to maneuver to a goal location (see para. 0033, enabling control of remote operator); determine that the vehicle fails to maneuver to the goal location (see para. 0034, too complex for remote operator, attempt to cede to driver); and responsive to determining that the vehicle fails to maneuver to the goal location, transmit a teleoperation request to a teleoperation server (see para. 0033, driver given opportunity to elect to control vehicle through server) and implement one or more fallback operations while waiting for one or more teleoperations from the teleoperation server (see para. 0033, if driver does not elect within a predefined number of seconds via server, passes back to remote operator), wherein the one or more fallback operations are different from the one or more teleoperations (see paras. 0034, 0033, ceding control to driver different from returning control to remote operator).
Referring to claim 4, Okumura discloses wherein maneuvering to the goal location comprises: treating a current location of the vehicle as prior knowledge (see para. 0032); and using an inference algorithm to update the current location of the vehicle based on the command (see para. 0032).  

With regards to claim 8, Okumura further discloses wherein maneuvering to the goal location comprises overwriting a travel preference or a travel rule (see para. 0030).
Claims 10 and 19 are rejected based on the citations and reasoning provided above for claim 1.
Claim 13 is rejected based on the citations and reasoning provided above for claim 4.  
Claim 16 is rejected based on the citations and reasoning provided above for claim 7.
Claim 17 is rejected based on the citations and reasoning provided above for claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, 11, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura, et al. (U.S. Patent Publication No. 2016/0139594), as applied to claims 1, 10 and 19 above, and further in view of Levinson, et al. (U.S. Patent Publication No. 2018/0136651).  
With reference to claim 2, Okumura does not explicitly disclose the claimed limitation.  A teaching from Levinson discloses wherein the teleoperation request comprises a current location of the vehicle (see para. 0055).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Okumura to include the teaching of Levinson based on the motivation to improve systems, devices, and methods configured to initiate modification of trajectories (e.g., remotely) to influence navigation of autonomous vehicles.
Regarding claim 3, Levinson further discloses wherein the teleoperation request comprises one or more trajectory sampling points for the vehicle (see paras. 0056, 0060).
Referring to claim 9, Levinson further teaches wherein maneuvering to the goal location comprises editing data comprising one or more of a map, sensor data in the vehicle or a related AV 
Claims 11 and 20 are rejected based on the citations and reasoning provided above for claim 2.
Claim 12 is rejected based on the citations and reasoning provided above for claim 3.
Claim 18 is rejected based on the citations and reasoning provided above for claim 9.
Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura, et al. (U.S. Patent Publication No. 2016/0139594), as applied to claims 1, 10 and 19 above, and further in view of Mudalige (U.S. Patent Publication No. 2010/0256835).  
For claim 5, Okumura does not explicitly disclose the claimed limitation.  A teaching from Mudilage discloses wherein maneuvering to the goal location comprises inferring a speed profile from the command (see at least abstract).  It would have been obvious to modify Okumura to include the teaching of Mudalige based on the motivation to assist the driver with monitoring traffic flow, road conditions, signage, traffic signals and pedestrian traffic and improve a vehicle equipped with devices capable of locating the vehicle to the road and to other traffic on the road and control methods are employed to augment or substitute driver control of the vehicle.  
Regarding claim 6, Mudilage further discloses wherein maneuvering to the goal location comprises inferring a steering angle from the command using a learning algorithm.
Claim 14 is rejected based on the citations and reasoning provided above for claim 5.
Claim 15 is rejected based on the citations and reasoning provided above for claim 6.



	


Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM D TISSOT/               Primary Examiner, Art Unit 3663